KRUEGER, Judge.
The appellant was tried and convicted of the offense of theft, and his punishment assessed at confinement in the state penitentiary for a term of 3 years.
The record is before us without a statement of facts or bills of exception. No defect either in the indictment or procedure has been pointed out or has been perceived. No question is presented for review.
The judgment of the trial court is affirmed.
‘ HAWKINS, J., absent.
*1047PEE, CUBIAM.
The foregoing opinion of the Commission ■of Appeals has been examined by the judges of the Court of Crimirial Appeals and approved by the court.